           Case 1:19-cr-00242-JDB Document 35 Filed 07/15/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                No. 19-CR-

                                                        VIOLATION:
                                                        18 U.S.C. S 1317
                                                        (Health Care Fraud)


MOBOLAJI TINA STEWART.                                  FORFEITURE:
                                                       18 U.S.C. S 982(aX7);
                 Defendant.                            21 L'.S.C. $ 8s3(p)


                                          INFORNIATION

          The United States Attomey hereby charges that:

                                            COUNT ONE

          l.     Between in or about Janu ary 2014 and through in or about December 2018, in the

District of Columbia, the defendant, Mobotaji Tina Stewart, knowingly and willfully executed a

scheme and artifice to defraud Medicaid, a health care benefit program as defined in

Title   18, United States Code, Section 24(b), in connection   with the delivery of, and payment for,

health care benefits, items, and services. Specifically, during the relevant period, the defendant

was a registered home health care aide with a National Provider Identifier ("NPI") number

ending in 5014. The defendant used herNPI number ending in 5014 to submit fraudulent

timesheets to multiple home health care agencies located in the District of Columbia for services

that she did not provide to Medicaid beneficiaries residing in the District of Columbia. The

defendant knowingly caused the home health care agencies to submit the fraudulent timesheets

to Medicaid for payment, in violation of Title 18, United States Code, Section 1347.

                                         (Health Care Fraud,
                     in violation of Title I 8, United States Code, Section 1347.)
          Case 1:19-cr-00242-JDB Document 35 Filed 07/15/19 Page 2 of 3



                                 FORFEITURE ALLEGATION

       2.      Upon conviction of the offense alleged in Count One, the defendant shall forfeit to

the United States, pursuant to Title 18, United States Code, Section 982(a)(7), any property, real

or personal, that constitutes or is derived, directly or indirectly, from gross proceeds traceable to

the commission of the offense. The United States       will also seek a forfeiture money judgment

against the defendant in the amount of $302,414.

       3.      If any ofthe property described above as being subject to forfeiture,     as a result   of

any act or omission of the defendant:

            (a) cannot be located upon the exercise ofdue diligence;

            (b) has been transferred or sold to, or deposited with,   a   third party;

            (c) has been placed beyond the jurisdiction ofthe Court;

            (d) has been substantially diminished in value: or

            (e) has been commingled with other property that cannot be divided without

               difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

ofthe property described above, pursuant to 21 U.S.C. $ 853(p).

             (Criminal Forfeiture, pursuant to Title 18, United States Code, Section
                  982(a)(7) and Title 21, United States Code, Section 853(p).)




                                                  )
       Case 1:19-cr-00242-JDB Document 35 Filed 07/15/19 Page 3 of 3



                                  Respectfully Submitted,

                                  .IESSIE K.   ],III
                                  United States Attorney
                                  D.(1. Bar No. 472845

                            By:   /dh/
                                  KONDI   J.      EINMAN
                                  Assistant United States Attomey
                                  Califomia Bar No. 241277
                                  555 Fourth Street, N.W
                                  Washington, D.C. 20530
                                  (202) 2s2-6887
                                  Kondi.Kleinman2@usdoj. gov


DATED: July 15,2019




                                     -)
